Citation Nr: 1244444	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-35 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1960 to March 1980.  His awards and decorations include the Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial 50 percent disability evaluation.  The Veteran timely appealed, contending in a September 14, 2007 notice of disagreement (NOD) that he was entitled to either a 100 percent rating for PTSD or a 70 percent disability rating with a total disability rating based on individual unemployability (TDIU). 

The Board remanded this case in April 2010 for further development.

In an October 2011 rating decision, the RO assigned an initial 70 percent rating for PTSD effective March 2, 2005, the date of the Veteran's claim for service connection.  Entitlement to a TDIU was also granted in this decision effective September 14, 2007.

In its January 2012 remand, the Board found that although the Veteran indicated in his September 2007 notice of disagreement (NOD) that a 70 percent rating for PTSD and a grant of TDIU would satisfy his appeal, the grant of the TDIU was not in fact a grant of the maximum benefits sought on appeal.  Specifically, the issue of entitlement to TDIU was co-extensive with his service connection claim for PTSD as this issue had been raised within one year of the August 2007 grant of service connection.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (claims for TDIU received by VA within one year of an underlying grant of service connection are considered part of the initial application for benefits); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (the issue of entitlement to TDIU is not a separate claim for benefits but rather is part and parcel of an increased rating claim when the issue of unemployability resulting from the disability in question is raised by the claimant or the record).  Consequently, the Board found that both issues remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

An October 2012 rating decision granted an effective date of March 2, 2005 for entitlement to TDIU.  As this date coincides with the Veteran's service connection claim for PTSD-from which the issue of entitlement to TDIU arose- the maximum benefits allowable have been granted with respect to this issue.  The Veteran has not submitted a NOD in response to this decision.  Therefore, the issue of entitlement to TDIU is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156,1158-59 (Fed. Cir. 1997); AB, 6 Vet. App. at 38. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's PTSD is not productive of total social impairment. 


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3, and 4.130, Diagnostic Code (DC) 9411 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Veteran's appeal of the initial rating assigned his PTSD stems from a granted claim of service connection.  In initial rating cases, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

There is no defect in the notice provided, and neither the Veteran nor his representative has alleged otherwise.  Specifically, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements in initial rating cases.  See id. at 486; Quartuccio, 16 Vet. App. at 187.  

Prior to the initial rating decision in this matter, an April 2007 letter informed the Veteran of all five elements of service connection, including the degree of disability, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the duty to notify has been satisfied.  See Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.  

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records and VA medical records are in the claims file.  Private treatment records identified by the Veteran have also been obtained, to the extent possible.  In accordance with the Board's January 2012 remand directive, a January 2012 letter was sent to the Veteran requesting him to identify any additional private treatment records, including records for a Dr. Hoeper's office dating from October 2007.  The Veteran did not respond to this letter and has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to the Board's April 2010 remand directives, an appropriate VA PTSD examination was performed in June 2011 by a psychologist, which is adequate for rating purposes, as the examiner reviewed the claims file and relevant medical history, examined the Veteran, recorded the clinical findings, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  A VA examination was also performed in June 2007. 

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his PTSD since he was last examined in January 2012.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to provide a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  See 38 C.F.R. § 3.59.  Likewise, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall). 

III. Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

The Federal Circuit observed that there is a statutory requirement that lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount its probative value if it finds the evidence not competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to state "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and to find categorically that the claimant's testimony on this issue was not competent because she was a lay person).  

Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See id. at 1316.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

Lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit has provided some guidance in making this assessment, holding that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight and credibility assigned to the evidence.  As explained by the Court, "the former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted."  Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

The Veteran's service-connected PTSD has been evaluated as 70 percent disabling under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula,
a70 percent rating requires the following:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships).

A 100 percent disability rating requires the following:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2012).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).   

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2012); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

The Veteran commenced psychiatric treatment with a private psychiatrist, Dr. Hoeper, in May 2005 and was diagnosed with PTSD and chronic major depression.  The intake examination reflects that the Veteran retired in 2003.  Significantly as it bears on his ability to sustain relationships, he had been married to his second wife for 37 years.  He reported nightmares at least three times per week which caused him to wake up sweating and in a panic.  He averaged five hours of sleep per night.  He had occasional flashbacks and panic attacks once a week lasting at least five minutes.  The Veteran had intrusive thoughts, startled easily, was hypervigilant, and could not "tolerate anyone behind him."  He socialized infrequently and with family only.  His recent memory was severely impaired, to the extent that he could not remember what he read.  He reported auditory hallucinations of cars driving up to his residence and noises in the house, which occurred once per week.  He also saw moving shadows out of the corners of his eyes once per week.  All of these hallucinations occurred when no one was in fact there.  The Veteran further reported feeling depressed all the time with no energy or interest in things.  He had crying spells one or two times per week and angered easily.  He also felt helpless at times.  

The psychiatrist concluded that due to his PTSD, the Veteran was moderately compromised in his ability to sustain social relationships and unable to sustain work relationships.  Thus, the Veteran was considered permanently and totally disabled and unemployable.  The psychiatrist assigned a GAF score of 35.  He prescribed several medications to block nightmares and help with sleep, block flashbacks and panic attacks, and reduce anxiety and depression.  The Veteran was to be seen every four to six weeks for twenty minutes for medication monitoring and cognitive behavioral psychotherapy. 

Private treatment records dating from May 2005 to June 2007 from Dr. Hoeper's office show regular, ongoing treatment and similar symptoms as those reported in the May 2005 intake examination.  GAF scores during this period ranged from 35 to 50.  Notably, a July 2006 private treatment record states that the Veteran's best friend had recently died and that he was very tearful.  A July 2007 private treatment record shows that the Veteran socialized with his wife frequently, but rarely with friends.  

At the June 2007 VA examination, the Veteran reported poor sleep and a low appetite.  He had crying spells twice per month and some feelings of helplessness and hopelessness.  He related suicidal ideation with no plan or intent.  He stated that his symptoms had been fairly consistent since returning from Vietnam.  The Veteran's marital and family relationships seemed "basically adequate."  He had no close friends due to PTSD.  He occasionally played cards at a club but had no other socialization there.  Overall he was "more socially withdrawn."  He was easily irritated by others and kept his thoughts to himself.  He denied a history of suicide attempts, violence, or assaultiveness.  The Veteran had been employed as a tool inspector and line leader, and retired in 2003 as he was eligible based on age or duration of work.  

On examination, he was clean and appropriately dressed.  His psychomotor activity was lethargic, fatigued, and tense, and his speech impoverished and hesitant.  His affect was constricted.  He was oriented to person, place, and time.  He denied hallucinations.  He did not exhibit inappropriate behavior or obsessive or ritualistic behavior.  He had panic attacks about once per month.  His remote memory was normal.  His recent and immediate memory were mildly impaired.  He endorsed PTSD symptoms including persistent re-experiencing of the event such as through intrusive thoughts, dreams, or psychological distress at exposure to reminders of the event; avoidance of stimuli associated with the trauma and markedly diminished interest or participation in significant activities; and persistent symptoms of increased arousal such as difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response.  These symptoms occurred several times per month and were "fairly severe."  They lasted from several hours to several days.  The examiner diagnosed the Veteran with PTSD and depression secondary to PTSD, with a GAF score of 50. 

In terms of functional impairment, the Veteran was more withdrawn, irritable, and suspicious around other people.  The examiner found that the Veteran did not have total occupational and social impairment due to PTSD.

The June 2011 VA examination report reflects that the Veteran lived alone as his wife resided in a nursing home due to Parkinson's disease.  He visited her daily.  He also had five to ten close friends whom he trusted.  He saw three or four of them about three to four times per week to play cards.  He belonged to several clubs and organizations and attended monthly meetings for most of these organizations.  He related that when employed he had got into arguments with co-workers and bosses, but these conflicts did not result in disciplinary action.  The Veteran "decided it was time for [him] to leave because [he] could."  The examiner concluded that the Veteran retired due to age and duration of work, but that his irritability also had an impact on his decision to retire.  The Veteran tended to put off household chores because he did not have the energy to do them. 

On examination, he was appropriately dressed, his speech was unremarkable, his attitude cooperative and attentive, and his attention intact.  He was oriented to person, time, and place.  His remote, recent, and immediate memory were normal.  He reported panic attacks about once per week in which his heart beat fast and he started sweating.  These episodes lasted about a minute.  He stated that in the past he would throw things and that the last time he did this was a couple of years ago.  He had daily auditory hallucinations described as hearing things in the house and outside.  He had weekly visual hallucinations of a person who moved quickly so that he could not identify the person.  Quantitative psychometric testing yielded scores indicative of severe PTSD and significant depression. 

The examiner rendered diagnoses of PTSD and major depression, with a GAF score of 50.  She stated that the PTSD and depression were "mutually aggravating disorders" and their respective symptoms and resulting functional impairment could not be distinguished without resorting to speculation.  The examiner found that the Veteran had total occupational and social impairment due to PTSD.  She explained that in the workplace the Veteran would have much difficulty with the loud noises affecting his PTSD symptoms of hypervigilance and startle response.  As well, his sleep was poor and he could have safety problems on the job due to exhaustion.  Further, his daily auditory hallucinations would be exacerbated due to the number of people and noise.  He would also have increased anxiety attacks due to the increased stress of working.  The Veteran also reported difficulty remembering things to get at the store and had trouble concentrating when driving, which would cause him to miss his exit.  Finally, he would have significant difficulty readjusting to the workplace after having been retired for eight years.  

A careful review of the evidence of record, including the Veteran's competent and credible lay statements, shows that his PTSD more closely approximates the criteria for a 70 percent rather than a 100 percent rating.  While he has deficiencies in most areas due to his PTSD symptoms, which include depression and panic attacks, the evidence does not show total social impairment due to PTSD.  Throughout the pendency of this claim the Veteran has reported socializing with family, and stated that he socialized with his wife frequently.  According to the July 2006 private treatment record, the Veteran was tearful when his best friend had died, suggesting that he did have good friends apart from his wife.  Indeed, in the July 2007 private treatment record, he reported socializing with friends, although infrequently.  The June 2007 VA examiner found that the Veteran's marital and family relationships were "basically adequate."  

The Veteran is not totally isolated in his community due to PTSD. Although the June 2011 VA examiner found that the Veteran had total social impairment, the examination report states that the Veteran had five to ten close friends whom he trusted, and that he played cards with them regularly.  He also attended monthly meetings of several organizations of which he was a member, and visited his wife daily at the nursing home.  This account is at odds with the examiner's finding that the Veteran had total social impairment.  Furthermore, both VA examination reports state that the Veteran's behavior, grooming and hygiene were normal.  The June 2011 VA examiner also noted that the Veteran was attentive and cooperative, and his speech unremarkable.  Thus, neither the clinical findings nor the Veteran's own reported history show total social impairment.  The May 2005 private intake examination report states that the Veteran was moderately compromised in his ability to sustain social relationships.  Although he reported some interpersonal conflicts at work when he was previously employed, he stated that they resolved without disciplinary action, and it appears that his main reason for retiring was due to eligibility based on age and duration of work.  Thus, the preponderance of the evidence weighs against total social impairment due to the Veteran's PTSD and depression, to include his reported auditory and visual hallucinations.  

A Veteran need not have "all, most, or even some" of the symptoms enumerated in the General Rating Formula in order to establish entitlement to a particular rating.  
See Mauerhan, 16 Vet. App. at 442.  However, with the exception of the Veteran's reported hallucinations, all of his symptoms correspond to those associated with a 70 percent or lower rating.  He does not have gross impairment in thought processes or communication or exhibit grossly inappropriate behavior.  He is not a persistent danger to himself or others.  He does not have an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  While he tended to put off household chores due to lack of energy, there are no clinical findings that his PTSD symptoms rendered him intermittently unable to do such basic activities as maintain minimal personal hygiene.  The Veteran also did not state that he ignored chores altogether, but rather that he deferred them due to lack of energy.  He has not been disorientated to time or place or been unable to remember the names of close relatives or his own name or occupation.  Finally, his hallucinations have not played a significant role in social or occupational impairment.  Thus, the evidence does not show symptoms equivalent in severity to those associated with a 100 percent rating.  See 38 C.F.R. § 4.130, DC 9411.

The symptoms which the Veteran has reported or exhibited, including panic attacks, depression, sleep impairment, episodes of violence in the form of throwing things, short-term memory loss, difficulty adapting to stressful circumstances, and irritability are all accounted for in the assignment of a 70 percent rating.  See id.  The private psychiatrist's finding that the Veteran was unable to sustain work relationships is also contemplated by the 70 percent rating, which includes an inability to establish and maintain effective relationships. 

Thus, in the absence of total social impairment due to symptoms equivalent in severity to those associated with a 100 percent rating, a 100 percent rating under the General Rating Formula cannot be assigned.  

There is no evidence showing that the Veteran is entitled to a rating in excess of 70 percent at any point during the pendency of this claim.  Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Referral for extraschedular consideration is not warranted.  The Veteran's service-connected PTSD is manifested by symptoms and functional impairment expressly set forth in the General Rating Formula, including sleep impairment, depression, panic attacks, hallucinations, flattened affect, irritability, and their resulting effects on occupation and socialization, including difficulty adapting to stressful circumstances and establishing and maintaining effective relationships.  See § 4.130, DC 9411.  Moreover, the Court has held that the General Rating Formula also contemplates symptoms not explicitly mentioned therein.  See Mauerhan, 16 Vet. App. at 442.  The Veteran does not have symptoms associated with PTSD that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Rather, the disability must be "exceptional" or "unusual."  

A comparison of the Veteran's PTSD and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

The preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating in excess of 70 percent for PTSD is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


